NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            16-SEP-2020
                                            08:58 AM



                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


              BAYVIEW LOAN SERVICING, A DELAWARE LIMITED
                 LIABILITY COMPANY, Plainitff-Appellee,
                                    v.
                 ASSOCIATION OF APARTMENT OWNERS OF INN
                    ON THE PARK, Defendant-Appellant,
                                   and
                CLEATUS LYNN BRYANT; JANINE RAE BRYANT;
                     AND BUSINESS INVESTMENT CORP.,
                          Defendants-Appellees,
                                   and
          JOHN DOES 1-50; JANE DOES 1-50; DOE PARTNERSHIPS
           1-50; DOE CORPORATIONS 1-50; DOE ENTITIES 1-50;
              AND DOE GOVERNMENTAL UNITS 1-50, Defendants

       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CIVIL NO. 13-1-2540)


            ORDER APPROVING STIPULATION TO DISMISS APPEAL
   (By:    Ginoza, Chief Judge, and Leonard and Wadsworth, JJ.)

          Upon consideration of the Stipulation for Dismissal of
Appeal filed on September 3, 2020, and the records and files
herein, it appears that (1) the appeal has been docketed; (2) the
parties stipulate to dismiss the appeal pursuant to Hawai#i Rules
of Appellate Procedure (HRAP) Rule 42(b); (3) the stipulation is
dated and signed by counsel for all parties appearing in this
appeal; (4) the parties agree to bear their own attorneys' fees
and costs; (5) Defendant-Appellant Association of Apartment
Owners of Inn on the Park agrees to pay any unpaid costs due to
the Clerk of the Court; and (6) dismissal is authorized by HRAP
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

Rule 42(b). Therefore,
          IT IS HEREBY ORDERED that the Stipulation for Dismissal
of Appeal is approved and the appeal is dismissed.

          DATED:   Honolulu, Hawai#i, September 16, 2020.


                                      /s/ Lisa M. Ginoza
                                      Chief Judge


                                      /s/ Katherine G. Leonard
                                      Associate Judge


                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2